DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, 10, 12-18, drawn to a microemulsion comprising a compound of Formula (I), a solvent, a surfactant and optionally a co-surfactant, wherein the ratio of the surfactant to the co-surfactant is about 100:0 to about 10:90.
Group II, claim(s) 19, 20, and 22, drawn to a method for preventing or removing formation of organic deposits, inorganic deposits, metal naphthenates, naphthenic acids and/or mixtures thereof from subterranean formations comprising the steps of: (i) providing a microemulsion comprising a compound of Formula (I), a solvent, a surfactant and optionally a co-surfactant, wherein the ratio of the surfactant to the co-surfactant is about 100:0 to about 10:90 […], and (ii) introducing the microemulsion into a subterranean formation.
Group III, claim(s) 21, drawn to a method for stimulating a carbonate reservoir in a subterranean formation, comprising injecting a microemulsion into the subterranean formation, wherein the microemulsion comprises a compound of Formula (I), a solvent, a surfactant and optionally a co-surfactant.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The specific compound of Formula (I):
“glutamic acid N,N-di acetic acid” (GLDA) (claims 6, 12, 14, and 15);
Formula (IA) (other than GLDA) (p.15-16);
Formula (IB) (p.15-16).
The specific surfactant:
“linear alkyl benzene sulphonic acids (LABSA)” (claims 7, 8, 14, and 15);
“alcohol ethoxylates”;
“oxoalcohol ethoxylates”;
“alkyl alcohol ethoxylates”;
“tridecyl alcohol ethoxylates”;
“oleyl alcohol ethoxylates”;
“synthetic alcohol ethoxylates”;
“natural fatty alcohol ethoxylates”;
“tributylphenol ethoxylates”;
“stearyl alcohol ethoxylates”;
“nonylphenol ethoxylates”;
“ethylene oxide-propylene oxide block polymers”;
“alcohol alkoxylates”;
“tristyrylphenol ethoxylates”;
“fatty acid ethoxylates”;
“fatty amine ethoxylates”;
“castor oil ethoxylates”;
“fatty acid polyglycerol esters”;
“alkyl and olefin sulfonates”;
“sulfate esters”;
“sulfosuccinic acid derivatives”;
“alkyl sulfosuccinates”;
“dioctyl sulfosuccinate (DOSS or AOT)”;
“branched alkyl benzene sulphonic acids”;
“dodecyl benzene sulfonic acid”;
“phosphate esters”;
“alkyl phosphonic acids”;
“alkyl ether carboxylic acids”; or
“fatty acid derivatives.”
The specific co-surfactant
“propanol”;
“butanol”/”n-butanol” (claims 12, 14, and 15);
“pentanol”;
“hexanol”;
“alkylene glycol alkyl ether”/”ethylene glycol monobutyl ether” (claims 12 and 14).
The specific solvent:
“kerosene” (claims 14 and 15);
“naphtha”;
“heavy aromatic naphtha” (claims 14 and 15);
“toluene”;
“xylene”; or
“methyl palm ester.”
For example, Applicant might elect the combination of “glutamic acid N,N-di acetic acid” (GLDA) compound of Formula (I); “linear alkyl benzene sulphonic acids (LABSA)” surfactant; “butanol”/”n-butanol” co-surfactant; and “kerosene” solvent, drawn to claims 1-8, 10, and 12-22.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-5, 10, 13, and 16-22.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for 
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Groups I-III each lack unity of invention because even though the inventions of these groups require the technical feature of “injecting a microemulsion into the subterranean formation, wherein the microemulsion comprises a compound of Formula (I), a solvent, a surfactant and optionally a co-surfactant, wherein the ratio of the surfactant to the co-surfactant is about 100:0 to about 10:90,” this shared technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Champagne (2018/0037792) (cited by International Search Report).  Champagne discloses injecting a microemulsion into the subterranean formation ([0131] “the microemulsion (or concentrate), optionally diluted, may be injected into a subterranean formation by injecting it into a well or wellbore in the zone of interest of the formation and thereafter pressurizing it into the formation for the selected distance”), wherein the microemulsion comprises a compound of Formula (I) ([0102] “the emulsion or microemulsion may, comprise other additives” such as [0107] “Non-limiting examples of chelants include [...] GLDA (glutamic acid diacetic acid)”), a solvent ([0039] “The microemulsion generally , a surfactant ([0076] “the microemulsion comprises a surfactant” such as [0082] “Non-limiting examples of anionic surfactants may include: […] linear alkyl benzene sulfonates”) and optionally a co-surfactant ([0094] “the emulsion or microemulsion comprises an alcohol. The alcohol may serve as a coupling agent between the solvent and the surfactant and aid in the stabilization of the microemulsion” such as “n-butanol”), wherein the ratio of the surfactant to the co-surfactant is about 100:0 to about 10:90 ([0080] “The surfactant may be present in the microemulsion in any suitable amount. In some embodiments, the surfactant is present in an amount between about 0 wt % and about 99 wt %, or between about 1 wt % and about 90 wt %, or between about 0 wt % and about 60 wt %, or between about 1 wt % and about 60 wt %, or between about 5 wt % and about 60 wt %, or between about 10 wt % and about 60 wt %, or between about 5 wt % and about 65 wt %, or between about 5 wt % and about 55 wt %, or between about 10 wt % and about 55 wt %, or between about 2 wt % and about 50 wt %, or between about 0 wt % and about 40 wt %, or between about 15 wt % and about 55 wt %, or between about 20 wt % and about 50 wt %, versus the total microemulsion composition” and [0095] “The alcohol may be present in the emulsion in any suitable amount. In some embodiments, the alcohol is present in an amount between about 0 wt % and about 50 wt %, or between about 0.1 wt % and about 50 wt %, or between about 1 wt % and about 50 wt %, or between about 2 wt % and about 50 wt % or between about 5 wt % and about 40 wt %, or between about 5 wt % and 35 wt %, versus the total microemulsion composition”; this certainly anticipates e.g. 50 wt% surfactant and 25 wt% co-surfactant, providing a ratio of 2:1 and anticipating the claimed range).  Accordingly, Groups I-III lack Unity of Invention a posteriori.
Although the chemical compounds of compound of Formula (I) share a common structure of the tertiary amine and diacetic moieties, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion.  For example, the differences in different R1 and R2 groups would provide the different compounds substantially different reactivities.  Further, the compounds of these groups do not necessarily belong to a recognized class of chemical compounds.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674